Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because liquid natural gas (LNG) does not become nitrogen shown in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the expansion turbine inlet nozzle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: Power calculation unit in claim 1.

In Re claim 1:
Line 1, the recitation “power calculation unit” is interpreted as a control unit device or a controller to obtain a predicted power amount after a predetermined time (e.g., 10-40 minutes) has elapsed, on the basis of an integrated power value obtained by integrating a usage power according to specification (page 2; line 20).  Neither the specification or drawing clearly define the structure, material, or acts to the function of this functional language. Henceforth, the structure is defining as a control unit device thereof.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

 	Claim limitation “power calculation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see page 2; line 20 of the specification).  Note that, “in such a way as to come infinitely close to a target value” is indefinite since the term “power calculation unit” is relative and indistinct and there is no way to determine what is “power calculation unit”.  Is it a calculation?  Is it a computer? Is it a controller?  Or, what about control device?  There is no way to tell and the specification does not say how to tell. The specification or the drawing fails to adequately describe the structure of the “power calculation unit” accomplishing the function to execute the “power calculation unit”.  Furthermore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

A.   Claims 1, recites:
 the limitation “infinitely close to a target value” (in lines 6-7) are not clear. What is considered “infinitely” or “infinitely close?  How close is that?  Is a discharge flow rate of 1 kg/s close enough? What about 100 grams/minute?  There is no way to tell and the specification does not say how to tell.  Further, we can’t tell what has to come close to the target value; the discharge flow rate? the power amount? or the amount of liquefied product? The “infinitely” is described on page 8, lines 4-5, without exceeding the target value, and while using the larger value of the predicted power amount and the moving average of instantaneous power as a value being controlled. The claims do not provide definition and the specification does not either. Therefore, the claim is indefinite, and the limitation is interpreted for examination purposes as target value.
the limitation “a moving average of instantaneous power” (page 8; lines 1-6) are not clear. How can there be a moving average when "instantaneous" means at one moment, while the moment of which the power at that instant time would change over the course of operation (i.e., operation time), how would there be an average at that instant moment? The claims do not provide definition and the specification does not either. Therefore, the claim is indefinite, and the limitation is interpreted for examination purposes as instantaneous power value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta Yasuo el al. (JP 3326535 B2) hereinafter referred to as YASUO, in view of Murakami Yoshiki el al (US2013013233 A1) hereinafter referred to as MURAKAMI, in view of Tzong-Hsien Ho (US 20150153714 A1) hereinafter referred to as HO, in view of Barjhoux Pierre (US 20170219265 A1) hereinafter referred to as PIERRE. 

In regard to claim 1, YASUO discloses a liquefaction apparatus (Figure 1-2) comprising: a gas compressor (2), circulating compressor (4), heat exchanger (11), expansion turbine (7),  pipe (3) and check valve (12) relates to a gas liquefaction apparatus and a method for starting the same, and more particularly to a gas liquefaction apparatus used as a cooling source, in which a high-pressure gas compressed by a compressor is expanded by an expansion turbine to lower the temperature, and is used as a cooling source.  This liquefaction apparatus relates to a smoothly startup method and configuration (¶1).  However, YASUO does not explicitly disclose a predicted power calculation unit or a power demand control unit (reference the 112 issues and note), obviously, MURAKAMI teaches a predicted power calculation unit (control unit device/controller/calculation) configured to obtain a predicted power amount (description 1. Configuration of Embodiment); paragraph (¶) (37-39) after 5a predetermined time (set of time series) has elapsed, on the basis of an integrated power value obtained by integrating a usage power (description; ¶ 37-49); MURAKAMI teaches calculation unit (13) that calculates prediction values from past data as time series data including probabilities of occurrence based on statistical correlation between different locations of power generators in the past data, which relates to calculating prediction values from the past data, which relates to the amount of electricity generated by the electricity generators, as time series data, which includes probabilities of occurrence, on the basis of the statistical correlation between the different times. The calculation unit has variance-covariance matrix generation unit (131) to generate variance-covariance matrix based on the past data. A random number generation unit (132) generates random numbers that are in accordance with probability distribution based on generated variance-covariance matrix (Figures 1-13 see abstract). Furthermore, MURAKAMI teaches a predicted power calculation or a power demand control unit as relates to power (as described below).  Figure 13 shows the total amount of power generated by the two solar power plants. In figure 13, you can see how much the total power generation changes. This fluctuation amount cannot be obtained simply by adding the prediction errors of the power generation amount in the conventional prediction model. This variation is a variation that is actually given to the system, and is a variation that should be considered in supply and demand control and load frequency control (See operation of the embodiment- overview of processing (3-3. Prediction of electric power generation level by plural electric power (Power generation forecast for multiple generator ¶ 91 and 102)). On the other hand, if the balance between the demand amount and the power generation amount is not accurately balanced, the power system becomes unstable, for example, the frequency fluctuates from a predetermined value. For this reason, when power generation using natural energy is introduced, special care is required in managing the power system (description; ¶ 7) MURAKAMI further teaches the predicted power amount (description ¶ 7 and 3-3. Prediction of electric power generation level by plural electric power (Power generation forecast for multiple generator)).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the liquefying system of YASUO with predicted power calculation unit in view of Murakami for the purpose of a predicted value in past and an actual value in past are used. In order to obtain the predicted value in past, any given prediction model a was used in past, in order to prediction result in future can be evaluated using the above-explained sets of the error data in time series, and predict relationship between past weather information and an electric power generation level, and evaluate an error and a fluctuation of a predicted value in future, an error bar and a standard deviation (¶102-105).  
 Alternatively, HO teaches a power demand control unit (reference the 112 issues)  (¶ 8, 9, 10, 36-38) comprises of a renewable energy power generation prediction system (100) which configured to provides predicting power and comparing such power to an instantaneous power, then control of the system based on the larger of the two values compared.  The computing unit (122) (power demand control unit) is configured for computing a plurality of historical power variations (114) according to the historical power values. The machine-learning unit (124) is configured for estimating a predicted power value according to the historical power variations. The load control module (120) is configured for comparing the predicted power value with an instantaneous load power value and controlling the power load devices. The control module (120) is provided with a computing unit configured for computing multiple historical power variations according to the historical power values (112), and a machine-learning unit (124) configured for estimating a predicted power value according to the historical power variations (114) which ensures that the accuracy of predicting values of power generated by renewable energy power generators is improved effectively.  When the predicted power value is smaller than the required load power value, the load control module controls some of the power load devices to turn off or to receive additional external power. When the predicted power value is greater than the required load power value, the load control module controls some of the power load devices to turn on (¶ 8-10, 36-38).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the liquefying system of YASUO with a power demand control unit in view of HO for the purpose of predicting power and comparing such power to an instantaneous power, then control of the system based on the larger of the two values compared. 
 Alternatively, PIERRE teaches (see figure 1-2) wherein the method comprising simultaneous measurement, for each of the refrigerators / liquefiers (R/L), of the operating parameter consisting of the flow rate of the working gas return flow to the compressor station (see description ¶ 3), the process comprising a stage of calculation in real time of the dynamic average value of the operating parameter for all 5 refrigerators / liquefiers.  Respectively, the installation comprising an electronic control logic connected to simultaneous measuring devices for each of the refrigerators / liquefiers, the value of at least one and the same parameter of operating among: a flow rate of the flow (31) of working gas said "return" back to the compressor station (2), a flow rate of the flow (30) of "output" working gas flowing in the cold box after leaving the cold box (3), a temperature differential of the working gas between a flow (32) of working gas to go within the cold box (3) and secondly , the flow (31) of working gas return in the cold box (3), and in the electronic logic (50) is configured to calculate in real time the dynamic average value of the at least one operating parameter for all the refrigerators / liquefiers (L / R). A flow rate of the flow of "return" working gas returning to the compressor station (2), a flow rate of the "go" working gas flow flowing in the cold box (3) after exiting the compressor station (2) at a cryogenic temperature at least close (target value) to its liquefaction temperature, said working gas streams (30) cooled, a working gas temperature differential between firstly the flow of working gas and, on the other hand, the return flow of working gas located in the cold box (3) in the same temperature range, the method comprising a step of calculating in real time the dynamic average value of the at least one operating parameter for all the refrigerators / liquefiers (R/L), the installation driving in real time the at least one control valve of the working gas flow. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the liquefying system of YASUO with a flow rate of the flow of working gas said return back to the compressor station, a flow rate of the flow of the output (discharge) of the compressor in view of PIERRE.  The advantages appear on reading the following description, with reference to the figures in which, figure 1-2 represents an illustrating an example of the structure and operation of a part of the compressor stations and the cold boxes refrigerators / liquefiers of the installation (¶47). For this reason, the purpose is to overcome all or part of the disadvantages the prior art in view of PIERRE.  For this purpose, the method according to the invention, which moreover complies with the generic definition given in the preamble, is essentially characterized in that it comprises a step of simultaneous measurement, for each of the refrigerators / liquefiers, the instantaneous value of at least one operating parameter among: a flow rate of the flow of "return" working gas returning to the compressor station, a flow rate of the "go" working gas flow flowing in the cold box after exiting the compressor station, a working gas temperature differential between firstly the flow of working gas and, on the other hand, the return flow of working gas located in the cold box in the same temperature range, the method comprising a step of calculating in real time the dynamic average value of the at least one operating parameter for all the refrigerators / liquefiers, the    installation driving in real time the at least one control valve of the working gas flow of at least one refrigerator / liquefier 20 as a function of the difference (¶16). 
In regard to claim 2, YASUO discloses the liquefaction apparatus according to Claim 1, wherein the liquefaction apparatus comprises: 15an expansion turbine (7; Figure 1-2) (¶ 6); and an expansion turbine inlet nozzle for controlling an inlet pressure of the expansion turbine to a constant level and for maintaining an expansion ratio at a maximum value.  YASUO further discloses an expansion turbine inlet nozzle (expansion turbine inlet valve 10) for controlling an inlet pressure of the expansion turbine (7) to a constant level and for maintaining an expansion ratio at a maximum value (MPEP 2114-II), however, providing such expansion turbine (7) is explicitly taught by YASUO (see paragraph (¶) 1-8).  An expansion turbine (7) that expands high-pressure gas compressed by the compressor (2/4) and lowers the temperature, because high-pressure gas compressed (2) by the compressor (4) through the charging path (14) after pressure charged in advance is supplied to the outlet side of the expansion turbine (7), the expansion turbine (7) by opening the turbine inlet valve (10), and started introduction of high pressure gas to the inlet side, then the it is characterized in that the charging valve is closed (¶ 9). 
In regard to claim 4, YASUO discloses an air separation apparatus comprising a liquefaction apparatus according to Claim 1(¶ 2). 






Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta Yasuo el al. (JP 3326535 B2) hereinafter referred to as YASUO, in view of Murakami Yoshiki el al (US2013013233 A1) hereinafter referred to as MURAKAMI, in view of Tzong-Hsien Ho (US 20150153714 A1) hereinafter referred to as HO, in view of Barjhoux Pierre (US 20170219265 A1) hereinafter referred to as PIERRE, in view of Yamashita Naohiko (JP 3856538 B2) hereinafter referred to as NAOHIKO, in view of Hong, Eui-seok (CN 101223260 A) hereinafter referred to as HONG. 
In regard to claim 3, YASUO discloses the liquefaction apparatus according to Claim 1, wherein the liquefaction apparatus comprises: an expansion valve (¶ 6- 8); however, YASUO does not discloses a temperature control unit for controlling a temperature difference of an inlet and an outlet of the expansion valve, but NAOHIKO, explicitly teaches various methods that can be adopted as the control by the control means. When the output of the control means is lower than a predetermined value based on the output of the inlet pressure detector, the low- temperature compressor is used. More preferably, the opening of the expansion valve is adjusted so that the compression ratio of the above substantially maintains a predetermined value (¶ 10). This type of methods applies to flow rate, pressure, and temperature difference due to the adjustment of the expansion valve.  On the other hand, the control of an expansion valve (Figure 1-2; 14-17), as it describes a controller controlling an expansion valve, such that the reference provides the controller is capable of “controlling a temperature difference of an inlet and an outlet of the expansion valve” (MPEP 2114-II).  However, NAOHIKO further provides through operation of the expansion valve that a temperature changes between the inlet and the outlet, in view of known methods and operation of expansion valves, as evidenced by HONG reference (see Figure 1 below; ¶ 130-132;). 
Figure 1

    PNG
    media_image1.png
    364
    324
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the liquefying system of YASUO with a temperature control unit in view of NAOHIKO.  According to NAOHIKO, the reason why, there is an advantage that it is easy to predict the flow characteristics, inlet pressure detector and outlet pressure detecting respective to pressure, and as we know the temperature difference at the inlet and outlet of an expansion valve which provide a control means for adjusting the opening degree of the expansion valve (¶ 19).

 

Notice of Reference Cited
See PTO-892; Notice of References Cited
The prior arts made of record and not relied upon are considered pertinent to
application’s disclosure.
Yosuke Matsushima et al. (JP2022014450A1) discloses in Figure 1 “To suppress fluctuation in temperature at a turbine outlet: The present invention is directed to a method of controlling a liquefaction apparatus for raw material gas by using both Claude cycle and Joule Thomson cycle. The control method has a prediction step of predicting a future control amount with respect to the current time by setting an opening of an inlet valve of a turbine for compressing the raw material gas, an opening of a Joule Thomson valve having equal entropic expansion or a set value of a flow amount at the Joule Thomson valve as an operation amount and by setting at least an outlet temperature of the turbine as a control amount to carry out model prediction control for determining a change amount of the operation amount so that the predicted control amount should be a target value, and a control step of controlling the turbine inlet valve and the opening of the Joule Thomson valve based on the change amount determined at the prediction.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JENNA M HOPKINS/Primary Examiner, Art Unit 3763